Citation Nr: 0704887	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-10 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the right arm.

2.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD), to include as secondary to the 
veteran's service-connected post-traumatic stress disorder 
(PTSD).

3.  Entitlement to service connection for irritable bowel 
syndrome, to include as secondary to the veteran's service-
connected PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from March 1967 to November 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the claims.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran does not currently have a skin disorder of 
the right arm.

3.  The veteran's GERD and irritable bowel syndrome were 
first diagnosed years after service, and no competent medical 
opinion is of record which relates either disability directly 
to active service.

4.  The preponderance of the competent medical evidence 
reflects that the veteran's GERD and irritable bowel syndrome 
were not caused by nor were they permanently aggravated by 
his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a skin disorder 
of the right arm.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

2.  Service connection is not warranted for the veteran's 
GERD and/or irritable bowel syndrome, to include as secondary 
to his PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice regarding his skin disorder 
claim by a January 2004 letter, while a June 2004 letter 
addressed his GERD and irritable bowel syndrome claims.  Both 
of these letters were clearly promulgated before the August 
2004 rating decision that is the subject of this appeal.

Taken together, the aforementioned letters noted informed the 
veteran of the evidence necessary to substantiate his claims, 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board acknowledges that the veteran was not provided with 
information regarding potential disability rating(s) and 
effective date(s) as mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, for the reasons stated below, the Board finds that 
the preponderance of the evidence is against the current 
appellate claims, and, as such, any such deficiency has been 
rendered moot.  

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service and post-
service medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  Nothing in the record indicates the 
veteran has identified the existence of any relevant evidence 
that is not of record.  Further, he indicated on his 
March 2005 VA Form 9 (Appeal to the Board) that he did not 
want a hearing in conjunction with this appeal.  

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i).  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  The veteran had a VA medical 
examination regarding his GERD and irritable bowel syndrome 
claims.  Although he did not have an examination with respect 
to his skin disorder claim, for the reasons detailed below, 
the Board finds that no such development is necessary based 
on the facts of this case.  That is, there is insufficient 
evidence showing the veteran has a current skin disability.  
The veteran's representative argues that VA has a duty to 
provide the veteran an examination during what he claims is 
the more active stage of the condition (warm months).  
However, as described in more detail below, six years of 
medical evidence, much of which includes warmer months, show 
no complaints or findings concerning a skin disorder.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board acknowledges that the provisions of 38 C.F.R. 
§ 3.310 were revised during the pendency of this case, and 
are effective from October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  In pertinent part, the 
regulation was retitled "Disabilities that are proximately 
due to, or aggravated by, service-connected disease or 
injury."  In addition, the current paragraph (b) of 38 
C.F.R. 
§ 3.310 will be redesignated as paragraph (c), and a new 
paragraph (b) was added regarding aggravation on nonservice-
connected disabilities.  The expressed purpose of this 
revision was to conform the regulation to the Court's holding 
in Allen, supra, under which a veteran may be compensated for 
an increase in the severity of an otherwise nonservice-
connected condition caused by aggravation from a service-
connected condition.  As the Board was required to consider 
whether service connection was warranted pursuant to the 
holding in Allen, supra, the veteran is not prejudiced by the 
Board decision to proceed with the adjudication of this case.  
See Bernard, supra.

I.  Skin Disorder

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for a skin disorder.

The Board has thoroughly reviewed the veteran's post-service 
medical records, including an outpatient physical evaluation 
in May 2003, and there is no competent medical evidence of a 
current skin disorder of the right arm.  Although the veteran 
has filed a claim, suggesting that he has had chronic skin 
problems since service, a review of the private and VA 
medical records dated from 1998 to 2004, show absolutely no 
complaints from him of skin problems or any objective 
abnormalities upon the various physical examinations.  An 
examination conducted in 1982 did show a complaint of hives, 
but such a finding more than 20 years ago cannot provide 
evidence of current disability, in light of the complete 
absence of complaints or findings in the more recent records 
spanning several years.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
no further development is required.  Therefore, the claim 
must be denied.

II.  GERD and Irritable Bowel Syndrome

In the instant case, the Board finds that service connection 
is not warranted for both the veteran's GERD and irritable 
bowel syndrome.

The Board acknowledges that the veteran was treated for 
complaints of headaches and nausea in June 1967, August 1967, 
April 1968, June 1968, and August 1968.  Nevertheless, he was 
not diagnosed with either GERD and/or irritable bowel 
syndrome while on active duty.  In fact, neither condition 
was actually diagnosed until years after his separation from 
active duty.  

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board also notes that there is no competent medical 
evidence which relates the etiology of either the veteran's 
GERD and/or irritable bowel syndrome directly to active 
service.  Moreover, the veteran's claim is based upon both 
disorders being secondary to his service-connected PTSD.  
Consequently, the Board finds that the preponderance of the 
evidence is against a finding that they are directly related 
to active service.

Turning to the issue of secondary service connection, the 
Board observes that this issue was addressed by VA medical 
examinations conducted in July 2004 which diagnosed both GERD 
and irritable bowel syndrome.  However, it was noted that the 
veteran was fully employed at that time, and that he 
currently had no functional impairment secondary to the 
bowel, intestinal, and esophagus disorders.  Further, the 
examiner stated that it was the consensus of the compensation 
and pension examination staff and based on review of the 
current medical documentation and current medical literature, 
that PTSD did not cause a host of medical problems, and it 
certainly was not a cause of irritable bowel or reflux 
disease.  It did appear, though, that the veteran had 
exacerbations of his reflux and irritable bowels when his 
anxiety recurs.  Nevertheless, the examiner stated that he 
could not determine whether this was an actual aggravation as 
they did not occur intermittently.  There were times when he 
did and times when he did not have these symptoms.  
Therefore, they did not appear to be aggravated permanently, 
but he did appear to have exacerbations.  

The examiner also stated that if the veteran did not have 
PTSD, he would still most likely have irritable bowel and 
reflux disease.  In addition, the increased symptoms due to 
the PTSD were more loose stools and occasional constipation 
and more reflux symptoms.  The medical considerations 
supporting that the irritable bowel and reflux were made 
worse by the PTSD were what the veteran told the examiner.  
More anxiety caused more frequent stools and more stomach 
upset, leading to more reflux symptoms.

In view of the foregoing, the July 2004 VA examiner makes it 
clear that neither the GERD nor the irritable bowel syndrome 
were caused by the PTSD, as he states both would exist 
without the PTSD.  As to the issue of aggravation, the 
examiner has concluded that while there are exacerbations 
during periods of anxiety, that this is not a permanent 
aggravation.  As noted above, temporary or intermittent 
flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence aggravation unless the 
underlying condition worsened.  Cf. Davis, supra; Hunt, 
supra.  There is absolutely no medical opinion indicating 
that the veteran's PTSD has worsened these conditions - only 
that it, at most, results in temporary increases in 
symptomatology.

Inasmuch as the examiner's opinion was based upon both an 
evaluation of the veteran and review of the claims folder, 
the Board finds that the opinion is based upon an adequate 
foundation.  Further, no competent medical evidence is of 
record which specifically refutes the findings of the VA 
examiner.  Consequently, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's GERD and/or irritable bowel syndrome is secondary 
to his service-connected PTSD, to include under the doctrine 
of Allen, supra.




III.  Conclusion

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's 
current appellate claims.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Therefore, the benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for a skin disorder of the 
right arm is denied.

Entitlement to service connection for GERD, to include as 
secondary to the veteran's service-connected PTSD, is denied.

Entitlement to service connection for irritable bowel 
syndrome, to include as secondary to the veteran's service-
connected PTSD, is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


